Casie Walker
                                         Burnet County District Clerk
                                        1701 East Polk Street, Suite 90
                                          Burnet, Texas 78611-2757
                                            Phone (512) 756-5450



                                                                          November 10, 2015
November 10, 2015

Third Court of Appeals
via email


Re:    Court of Appeals Number:
       Trail Court Number: 42697


Style: IN THE MATTER OF THE MARRIAGE OF
       DONNA GAIL ANDREWS AND SHAINE CARL CAGLE
       AND IN THE INTEREST OF S.L.C., A CHILD


       Per TRAP 51.2(a)(1), this letter is to inform you we received the mandate in the above
referenced case on October 29, 2015.




Sincerely,




Casie Walker
District Clerk